Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to claims filed 06/14/2021.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed 06/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The information disclosure statement filed 06/14/2021 has been considered except for Non-Patent Literature document 4 “rPath Versus Other Software Appliance Approaches”.

Specification
The disclosure is objected to because of the following informalities: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The instant disclosure begins with an extraneous cover page listing inventors and attorney docket number before properly beginning the disclosure on page 2 beginning with the title of the invention. This cover page should be removed and the pagination of the remainder of the specification corrected. Appropriate correction is required

The disclosure is objected to because of the following informalities: Every page recites “Attorney Docket No. 05220.2498 (L0984-C2)”. This is extraneous information that should be removed. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cloud management system” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification reveals the corresponding structure of the “cloud management system” in ¶ [0043] as “The cloud management system 205 can be implemented as a software application or program capable of being executed by the computing system 300, as illustrated, or other conventional computer platforms” and thus is a computer-implemented means-plus-function limitation, see MPEP § 2181(II)(B) “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239”. Thus, the specification must also disclose the algorithm which is performed by the general purpose computer for carrying out the limitation to be sufficient corresponding structure.
Accordingly, ¶ [0044] discloses the corresponding structure of the “cloud management system” “receiving …” as “In 504, the cloud management system 205 receives a request 230 for an execution platform to support a computing process. The computing process can include applications, appliances, virtual machines, and the like. The request 230 can also include the specifications of the computing process. For example, the request 230 can include information identifying the desired resources for the computing process (processing power, memory, network bandwidth, etc.), the time period for the computing process (start time, end time, duration), and the like. The request 230 can be initiated by the operator or owner of the cloud management system 205. Likewise, the cloud management system 205 can receive the request 230 from a separate entity”.
Accordingly, ¶ [0046] discloses the corresponding structure of the “cloud management system” “configuring …” as “In 508, the cloud management system 205 creates an on-demand cloud from the determined resources. To create the on-demand cloud 235, the cloud management system 205 can request allocation of the identified resources from the non-dedicated resources 210 and third-party controlled resources 215. If the cloud management system 205 has direct control of the resources, the cloud management system 205 can directly allocate the resources to the on-demand cloud 235”.
Accordingly, ¶ [0047] discloses the corresponding structure of the “cloud management system” “providing …” as “In 510, the cloud management system 205 provides the computing process to the on- demand cloud. The cloud management system 205 can instantiate the computing process in the on-demand cloud 235. Likewise, the cloud management system 205 can provide interfaces (APIs, communication channels, etc.) for the requester to access the on-demand cloud 235”.
Accordingly, ¶ [0048] discloses the corresponding structure of the “cloud management system” “de-allocating …” as “In 512, the cloud management system 205 destroys the on-demand cloud when the execution platform is no longer needed. The cloud management system 205 can destroy the on-demand cloud at the expiration of the duration of the on-demand cloud or at the direction of the requester of the computing process. To destroy the on-demand cloud 235, the cloud management system 205 can request de-allocation of the identified resources from the non- dedicated resources 210 and third-party controlled resources 215. If the cloud management system 205 has direct control of the resources, the cloud management system 205 can directly de-allocate the resources to the on-demand cloud 235”.
Accordingly, ¶ [0040] discloses the corresponding structure of the “cloud management system” “causing …” as “To destroy the on-demand cloud 235, the cloud management system 205 can be configured to request de-allocation of the identified resources from the non-dedicated resources 210 and third-party controlled resources 215”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 recite, in part, “the second type of available computing resources comprises at least one of internally-controlled computing resources controlled by the requestor or third-party controlled computing resources”. However, the specification is clear that the “the cloud management system 205 can be configured to communicate with non-dedicated resources 210 and third-party controlled resources 215 “, ¶ [0028], “configured to identify a set of resources from the non-dedicated resources 210 and third-party controlled resources 215 “, ¶ [0036], “can be configured to directly query the non-dedicated resources 210 and third-party controlled resources 215 to determine the available resources” ¶ [0036], “can be configured to maintain a record 240 that identifies the available resources of the non-dedicated resources 210 and third-party controlled resources 215” ¶ [0037], “can be configured to request allocation of the identified resources from the non-dedicated resources 210 and third-party controlled resources 215” ¶ [0038] “can be configured to request de-allocation of the identified resources from the non-dedicated resources 210 and third-party controlled resources 215”, ¶ [0039], “request de-allocation of the identified resources from the non-dedicated resources 210 and third-party controlled resources 215”, ¶ [0040] and “configured to communicate with the non- dedicated resources 210 and third-party controlled resources 215” ¶ [0041] (further in ¶ [0045] – [0046]).
That is, throughout the entirety of the specification, it is required that the on-demand cloud is comprised of a first type of available computing resources and a second type of available computing resources wherein the first type is non-dedicated (cloud) and the second type is third-party resources. There is no recitation supporting the second type being solely internally-controlled resources as would be covered by the instant claim scope. The specification is devoid of support for the second type comprises “at least one of internally-controlled computing resources controlled by the requestor or third-party controlled computing resources” as the third-party resources are always required.

Claims 2-7, 9-13 and 16-20 depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8 and 15 recite, in part, “de-allocating, by the cloud management system, the at least one cloud- controlled computing resource of the set of computing resources; and causing, by the cloud management system, deallocation of the at least one internally-controlled computing resource of the set of computing resources”. It is uncertain and not clearly understood (thus indefinite) how de-allocation of both cloud-controlled computing resources and internally-controlled resources is performed when earlier the claim states “wherein the available computing resources correspond to at least one of a first type of available computing resources or a second type of available computing resources” in view of the first type corresponding to cloud-controlled resources and the second type corresponding to internally or third-party controlled resources. That is, the claims seem to only require at least one of the types of computing resources yet at the end of the claim explicitly recites de-allocating resources of each type, thus requiring both types.
For the purpose of compact prosecution, Examiner will interpret the claim the require at least one of each of the first type of available computing resources and the second type of available computing resources wherein the second type comprises at least one third-party resource and at least on internal resource. Thus the claims require at least one of each type as this would be required in order to perform both of the claimed de-allocations (de-allocation of the cloud and internal resource as claimed) wherein the second type comprises at least one internal resource (as the claim requires de-allocating an internal resource) and the second type comprises at least one third-party resource as there is not support for omission of the third-party resource (see further in rejection under 35 U.S.C. § 112(a) above). Examiner notes that this claim interpretation is commensurate with the specification, see ¶ [0038] – [0048] and Fig. 5 as well as the originally presented and elected invention in the claims reciting de-allocation of both cloud and internal resources. 

Claims 2-7, 9-13 and 16-20 depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,025,627 as exemplified in the reasons and table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘627 are narrower in scope and anticipate the instant application.
Further, some terminology differs, however, the claims are directed to the same as will now be described. ‘627 recites “at least one externally controlled resource”, however, the terminology is misleading as the externally controlled resources of ‘627 correspond to “the second type of available computing resources comprises at least one of internally-controlled computing resources controlled by the requestor or third-party controlled computing resources” of the instant claim and the “non-dedicated cloud controlled resources” of ‘627 are no different than the more simply recited “cloud controlled resources” of the instant application. Moreover, ‘627 recites “generating, by the processor, the first cloud”, however, this corresponds to “configuring, by the cloud management system, the execution platform” of the instant application. Further still, ‘627 recites “de-allocating by the processor, the identified set of resources” “wherein the identified set of resources comprise at least one non-dedicated cloud controlled resources and at least one externally controlled resource” thus corresponding to the instant application de-allocating each type of resource in “de-allocating, by the cloud management system, the at least one cloud-controlled computing resource of the set of computing resources; and causing, by the cloud management system, deallocation of the at least one internally-controlled computing resource of the set of computing resources”. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention that that above analyzed terms are commensurate.
Instant Application
10,025,627
1. A method comprising:
1. A method comprising:
receiving, by a cloud management system, a request initiated by a requestor to provide an execution platform to execute one or more applications, wherein the request indicates a specification of the execution platform;
receiving a request, from a requester device, to generate a first cloud to support a particular type of a virtual machine associated with an application platform to execute one or more applications of the virtual machine, wherein the request comprises one or more operating characteristics of the virtual machine and a time duration for which the first cloud is requested;
identifying, based on available computing resources maintained by the cloud management system, a set of computing resources in view of the specification, wherein the available computing resources correspond to at least one of a first type of available computing resources or a second type of available computing resources, wherein the first type of available computing resources comprises cloud-controlled computing resources controlled by the cloud management system, and the second type of available computing resources comprises at least one of internally-controlled computing resources controlled by the requestor or third-party controlled computing resources, and wherein the set of computing resources comprises at least one cloud-controlled computing resource and at least one internally-controlled computing resource;
responsive to receiving the request, identifying, by a processor, a set of resources associated with a pool of available resources in view of the operating characteristics of the virtual machine, wherein the identified set of resources comprise at least one non-dedicated cloud controlled resources and at least one externally controlled resource, and wherein the identified set of resources comprises an operating system to support the operating characteristics of the virtual machine on the application platform;
configuring, by the cloud management system, the execution platform in view of the identified set of computing resources and the one or more applications;
generating, by the processor, the first cloud from the identified set of resources;
instantiating, by the processor, the virtual machine onto the application platform in the first cloud;
providing, by the cloud management system, to the requestor access to the one or more applications; and
providing, by the processor, the requester device with access to the virtual machine; and
responsive to identifying a deallocation request: de-allocating, by the cloud management system, the at least one cloud-controlled computing resource of the set of computing resources; and
causing, by the cloud management system, deallocation of the at least one internally-controlled computing resource of the set of computing resources.
responsive to detecting an expiration of the time duration associated with the request, de-allocating by the processor, the identified set of resources associated with the first cloud.


A person having ordinary skill in the art at the time of the invention would have found similar mappings of the remaining claims but have been omitted for the sake of brevity.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,036,550 as exemplified in the reasons and table below. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘550 are narrower in scope and anticipate the instant application. Further, some terminology differs, however, the claims are directed to the same as will now be described. ‘550 recites “creating, by the cloud management system, the execution platform”, however, this corresponds to “configuring, by the cloud management system, the execution platform” of the instant application. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention that that above analyzed terms are commensurate.
Instant Application
11,036,550
1. A method comprising:
1. A method comprising:
receiving, by a cloud management system, a request initiated by a requestor to provide an execution platform to execute one or more applications, wherein the request indicates a specification of the execution platform;
receiving, by a cloud management system, a request initiated by a requestor to provide an execution platform to execute one or more applications, wherein the request comprises a specification of the execution platform;
identifying, based on available computing resources maintained by the cloud management system, a set of computing resources in view of the specification, wherein the available computing resources correspond to at least one of a first type of available computing resources or a second type of available computing resources, wherein the first type of available computing resources comprises cloud-controlled computing resources controlled by the cloud management system, and the second type of available computing resources comprises at least one of internally-controlled computing resources controlled by the requestor or third-party controlled computing resources, and wherein the set of computing resources comprises at least one cloud-controlled computing resource and at least one internally-controlled computing resource;
identifying, from a record of available computing resources maintained by the cloud management system, a set of computing resources in view of the specification, wherein the record of available computing resources comprises an indication of a first type of available computing resources and an indication of a second type of available computing resources, wherein the first type of available computing resources comprises cloud-controlled computing resources controlled by the cloud management system, and the second type of available computing resources comprises internally-controlled computing resources controlled by the requestor and third-party controlled computing resources, and wherein the set of computing resources comprises at least one cloud-controlled computing resource and at least one internally-controlled computing resource;
configuring, by the cloud management system, the execution platform in view of the identified set of computing resources and the one or more applications;
creating, by the cloud management system, the execution platform using the identified set of computing resources; instantiating, by the cloud management system, the one or more applications on the execution platform;
providing, by the cloud management system, to the requestor access to the one or more applications; and
providing, by the cloud management system, to the requestor access to the one or more applications;
responsive to identifying a deallocation request: de-allocating, by the cloud management system, the at least one cloud-controlled computing resource of the set of computing resources; and
causing, by the cloud management system, deallocation of the at least one internally-controlled computing resource of the set of computing resources.
responsive to determining that the request has expired, de-allocating, by the cloud management system, the at least one cloud-controlled computing resource of the set of computing resources; and requesting, by the cloud management system, that the requestor de-allocate the at least one internally-controlled computing resource of the set of computing resources.


A person having ordinary skill in the art at the time of the invention would have found similar mappings of the remaining claims but have been omitted for the sake of brevity.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Dawson et al. (US Pub. 2006/0149842; hereafter Dawson) receiving, by a cloud management system, a request initiated by a requestor to provide an execution platform to execute one or more applications (par. [0013], “The grid managers include a grid virtual node grouping subsystem that enables a particular grid manager receiving a grid job that requires a particular degree of resource parallelism for execution to build a virtual node grouping of resources from across the grid environment and locally manage the resources included in the virtual node grouping”; par. [0037], client interfacing with grid management system to send requests; par.[0055], determine whether there are resources available to build the execution environment required for the job; par. [0007], groups of servers operating on particular network platform provides a hosting environment for running applications), wherein the request indicates a specification of the execution platform (par. [0014], the requested grid job requiring a particular degree of resource parallelism for execution);
identifying based on available computing resources maintained by the cloud management system, a set of computing resources in view of the specification, wherein the available computing resources correspond to at least one of a first type of available computing resources or a second type of available computing resources, wherein the first type of available computing resources comprises cloud-controlled computing resources controlled by the cloud management system, and wherein the set of computing resources comprises at least one cloud-controlled computing resource and at least one internally-controlled computing resource (par. [0040], building temporary virtual node grouping to handle jobs that require a particular grouping of resources such as a grouping of resource nodes with sufficient capacity to provide the degree of parallelism required by the job; par. [0051], [0054]-[0055], each grid managers provide monitoring and management to resource nodes which enable grid managers to build local virtual node groupings to handle the jobs that require grouping of resources, the grid manager locates a particular grid that has sufficient resource available to provide an execution environment of sufficient degree of parallelism as required by the job and pass the job to the grid manager of that particular grid; par. [0059], GM 410 for Grid B 432, initiates the query to other grid managers for external resources in an effort to build a low cost, secure virtual node grouping; par. [0014], “If the local resource nodes do not already include a node grouping designated for handling the level of parallelism, then the particular grid manager determines whether a virtual node grouping can be formed within the local resource nodes, by combining local resource nodes with physically disparate resource nodes, by combining only physically disparate resource nodes, or by accessing resource nodes from a trusted grid vendor outside the grid environment”; par. [0035], “.. .grid management system 240 may discover grid resources advertised from local and global directories available within and outside of grid environment 150”);
the second type of available computing resources comprises at least one internally-controlled computing resource controlled by the requestor (although resource discovery mechanisms for discovering available grid resources are not depicted, client system 200 or grid management system 240 may discover grid resources advertised from local and global directories available within and outside of grid environment 150 … While the systems within virtual resource 160 are depicted in parallel, in reality, the systems may be part of a hierarchy of systems where some systems within virtual resource 160 may be local to client system 200, while other systems require access to external networks. Additionally, it is important to note, that systems depicted within virtual resources 160 may be physically encompassed within client system 200 in at least ¶ [0035] – [0038]), and
configuring, by the cloud management system, the execution platform in view of the identified set of computing resources and the one or more applications (Fig. 7, step 726; par. [0040], building temporary virtual node grouping to handle jobs that require a particular grouping of resources such as a grouping of resource nodes with sufficient capacity to provide the degree of parallelism required by the job; par. [0059], GM 410 for Grid B 432, initiates the query to other grid managers for external resources in an effort to build a low cost, secure virtual node grouping... Once GM 410 locates available external resources, then GM 410 will retain responsibility for the external resources from node group formation until node group deconstruction and Fig. 7, step 728 of executing job using the virtual group; par. [0007], groups of servers operating on particular network platform provides a hosting environment for running applications; Fig. 3, Applications 340);
providing, by the cloud management system, to the requestor access to the execution platform (par. [0037], “In the example, client system 200 interfaces with grid management system 240. Client system 200 may represent any computing system sending requests to grid management system 240. In particular, client system 200 may send virtual job requests (or requests for a quote (FIFOs) and jobs to grid management system 240. Further, while in the present embodiment client system 200 is depicted as accessing grid environment 150 with a request, in alternate embodiments client system 200 may also operate within grid environment 150”; par. [0048], “Further, security service 308 may provide a single sign-on mechanism, so that once a user is authenticated, a proxy certificate is created and used when performing actions within the grid for the user”); and
responsive to identifying a de-allocation request: de-allocating, by cloud management system, the at least one cloud-controlled computing resource of the set of computing resources (par. [0064], notifying deterministic subsystem 508 when the job is complete so that the virtual node grouping can be dismantled if no longer necessary; par. [0074], once the job execution is completed, block 732 depicts deconstructing the virtual resource group, and the process ends).
Although Dawson teaches providing to the requestor access to the execution platform, it does not explicitly disclose providing to the requester access to the one or more applications.
However, Ghosh et al. (US Pub. 2009/0125902; hereafter Ghosh) discloses providing to the requestor access to the one or more applications (par. [0055], user making request to run an email client from virtual machine dedicated to running web browsers, in response the pool manager determines and starts a virtual machine to run the email program for user to access; see also par. [0048]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Ghosh’s teaching or providing the requestor access to the applications into the method of Dawson that provides the requestor access to the execution platform. The modification would have been obvious since providing the requestor access to the execution platform having applications would also allow the requestor to have access to the applications so that the requestor can utilize the applications as desired.
Dawson and Ghosh do not specifically teach third party resources.
However, in analogous art Curie et al. (Pat. No. US 6,871,232; hereafter Curie) teaches the second type of available computing resources comprises third-party controlled computing resources, and wherein the set of computing resources comprises at least one cloud-controlled computing resources and at least one internally-controlled computing resource (A system for provisioning resources of a plurality of organizations may comprise a third party resource provisioning management service provider; a server for provisioning resources, wherein the server is operated by a third party resource provisioning management service provider; internal resources belonging to each organization; and a network providing a link between the server and the internal resources; wherein the third party resource provisioning management service provider provisions the internal resources of each organization over the network at the request of the organization. The system may further comprise external resources, wherein the external resources are provisioned for each organization in at least col. 4 lines 43-67), and
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the resource management of third party resources and internal resources of Curie with the resource management of cloud resources and internal resources of Dawson and Ghosh resulting in a system in which the external resources available across a distributed, networked, environment as in both of Dawson and Curie would incorporate resources encompassing both cloud controlled resources as in Dawson and third party controlled resources as in Curie with internal resources as in both Dawson and Curie. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility and maximizing the use of computing resources by providing for a heterogenous systems comprising cloud, internal and third party resources thus taking advantage of improved load balancing, resource allocation and failover capabilities (See at least Curie col. 18 lines 31-37).
However, neither Dawson nor Ghosh nor Curie anticipates nor renders obvious the combination set forth in the independent claims. That is, the claims require “responsive to identifying a deallocation request: de-allocating, by the cloud management system, the at least one cloud- controlled computing resource of the set of computing resources; and causing, by the cloud management system, deallocation of the at least one internally-controlled computing resource of the set of computing resources” wherein the system explicitly requires wherein the available computing resources correspond to at least one of a first type of available computing resources and a second type of available computing resources, wherein the first type of available computing resources comprises cloud-controlled computing resources controlled by the cloud management system, and the second type of available computing resources comprises at least one of internally-controlled computing resources controlled by the requestor and third-party controlled computing resources. See rejection under 35 U.S.C. § 112(a) and (b) above. Thus, the de-allocating and causing de-allocation are two separate de-allocations carried out by two different entities. That is, the cloud management system is responsible for directly de-allocating the cloud-controlled resources whereas the internally-controlled resources must be requested to be de-allocated by the cloud management system of the internal controller of the internally-controlled resources.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons as well as the claim interpretation above. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195